Citation Nr: 1721938	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-18 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an upper respiratory infection (URI), to include as secondary to service-connected obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to August 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On his June 2012 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In August and November 2014, notices were mailed to the Veteran informing him of a scheduled travel board hearing.  However, in November 2014, the Veteran verbally withdrew the hearing request, and the RO sent the Veteran and his representative a notice confirming the withdrawal.  Therefore, the Board finds that the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704 (d) (2016).

In December 2016, the Board remanded the claim of service connection for upper respiratory infection for further development.  


FINDINGS OF FACT 

1. There is no current URI disability supported by adequate pathology. 

2. The competent and credible evidence is against a finding that the Veteran has a separately diagnosed respiratory condition causally related to, or aggravated by service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by a letter sent on May 2010.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In December 2016, the Board remanded the claim of service connection for upper respiratory infection for further development.

The Board finds that there was substantial compliance with the December 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App.268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 
22 Vet. App.97, 105 (2008); Dyment v. West, 13 Vet. App.141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App.268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The December 2016 remand directives instructed the RO to (1) obtain VA medical and private records and (2) schedule the Veteran for a VA examination to address his upper respiratory infection.  In January and April 2017 the RO associated the Veteran's Hampton VAMC treatment records dated September 2010 through 2017 with the file.  In February 2017, the Veteran was afforded a VA examination.  

In order to identify and obtain relevant outstanding private medical records, the RO sent the Veteran a VA letter and authorization forms.  However, the Veteran did not complete the authorization forms.  VA's duty to assist is not a one-way street.  If an appellant wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App.190, 193 (1991).  Accordingly, the Board's December 2016 remand directive was completed.  Stegall v. West, 11 Vet. App.268 (1998).

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See id.  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 
38 C.F.R. § 3.303 (2016).  

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, neither URI nor bronchitis is recognized as a chronic disease for VA purposes nor encompassed by a broader listed disease or disability.  38 C.F.R. § 3.309 (a).  Therefore, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App.439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47   (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App.292, 297 (1991).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App.453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App.49, 53 (1990).  

From June 2000 to August 2010, the Veteran served in the U.S. Navy.  The Veteran contends that his URI is related to service and/or is secondary to his obstructive sleep apnea.  

While in service, specifically in May 2001, February and March 2002, and April 2008, the Veteran was treated for a URI and/or common cold symptoms with no follow-up.  The Veteran denied any exposure to airborne hazards or respiratory symptoms following a deployment to Southwest Asia in 2002-03 and denied any history of chronic respiratory symptoms in physical examination questionnaires in May 2005 and May 2007.  

In May 2010, the Veteran submitted a claim for service connection for URI under the Benefits Delivery at Discharge Program.  

In June 2010, the Veteran was afforded a VA examination.  During the examination, the Veteran stated that he had hemoptysis, i.e., a cough with purulent sputum; and, at rest, shortness of breath.  The Veteran did not experience a loss of appetite; a daily cough with blood-tinged sputum and orthopnea; asthma attacks; contract infection easily; or episodes of respiratory failure requiring respiration assistance from a machine.  The Veteran was not receiving any treatment for his condition nor did he require the usage of outpatient oxygen therapy.  The Veteran did not experience any overall functional impairment from his condition.  During the examination, the Veteran provided a good effort.  There was no discrepancy between the pulmonary function testing (PFT) findings and the clinical examination.  The EKG showed normal sinus rhythm with non-specific ST and T wave changes and no other findings.  The chest x-ray result was within normal limits.  The Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.  Since there was no pathology, the examiner concluded that the Veteran did not have a URI.  

In August 2010, based on the VA examination, the RO denied the Veteran's claim.  In October 2010, the Veteran filed a Notice of Disagreement (NOD).  In May 2012, the RO issued a Statement of the Case (SOC) which continued to deny and confirm service connection for URI.  In June 2012, the Veteran filed a Substantive Appeal (VA Form 9) stating that he was unaware that he had a URI until, before leaving service, he reviewed his medical records.  Since getting out of the military, the Veteran claims that he had been receiving treatment for URI at the Hampton VAMC.  However, the Board notes that the Veteran was not specifically treated for URIs but for allergies, OSA, and illnesses related to the latter two disabilities.  In March 2017, the RO issued a Supplemental Statement of the Case (SSOC) which continued to deny and affirm the August 2010 denial.  In December 2016, the Board remanded the case for further development.  

In accordance with the demand directives, in February 2017, the Veteran underwent a VA examination.  The examiner performed an in-person examination and reviewed the records.  After reviewing the Veteran's service treatment records, the examiner found that the Veteran had been to sick bay 4 times, between 2000 and 2010, complaining of runny nose, sneezing, sinus pain, cough and fever.  The examiner concluded that these symptoms were acute rather than chronic.  

During the examination, the Veteran stated that he experienced shortness of breath with extreme exertion and/or when his allergies affected him.  He reported that he was unable to comply with the technique during a pulmonary function test in January 2017.  The Veteran denied being treated with any inhaled medication for respiratory condition, history of asthma, hemoptysis, purulent sputum, and shortness of breath.  The Board notes that the Veteran is competent to testify to the persistence of lay observable symptoms such as shortness of breath.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The examiner found that the Veteran's lungs were clear to auscultation in all fields.  Veteran was afebrile; no coughing or signs or symptoms of distress.  Oxygen saturation was 98% on room air.  The Veteran's respiratory condition did not impact his ability to work.  Additionally, the Veteran stated that he was tested for allergies, and he is "allergic to everything."  The Veteran further stated that his symptoms were primarily nasal related to allergic rhinitis and chronic sinusitis.  The examiner concluded that the Veteran's condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

There is no evidence that the examiner was not competent or credible.  The medical opinion is entitled to significant probative weight because the examiner performed an in-person examination, reviewed the evidence of record, and provided a rationale for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App.295, 302-05 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

On April 27, 2017, the Veteran underwent a pulmonary function test (PFT) and an x-ray.  During the examination, the technician noted that the Veteran had difficulty performing lung volume maneuvers.  The test was repeated; however, the technician noted that the Veteran gave variable efforts.  Based on the Veteran's performance, the examiner noted that the test results should be interpreted with caution.  However, the examiner used the test results at face value. The examiner stated that the results suggested severe airway obstruction, no significant bronchodilator response.    The examiner noted that the Veteran's lungs were suggestive of severe restrictive ventilator defect, and there was mild reduction in diffusion capacity which overcorrects for alveolar volume.  However, the x-ray results showed that the Veteran's lungs were clear and well expanded.  The examiner diagnosed the Veteran with dyspnea.

In April 2017, the Veteran underwent another in-person examination.  The Veteran reported that weeks after he began using the continuous positive airway pressure (CPAP) machine, he began to experience dry mouth and throat.  He woke up with shortness of breath and chest tightness.  The symptoms were reoccurring and progressive.  The Veteran also experienced sore throat, headaches, nasal congestion, chest pressure, interment coughing, and choking; but, did not experience fever.  The Veteran experienced flare ups every 2-3 months.  At the time of examination, the Veteran denied bronchitis symptoms.  However, he reported being treated with multiple courses of Medrol dose pack (oral Corticosteroid), loratadine, antibiotics, and various inhalers.  Although requested by the RO, the Veteran did not identify or authorize recovery of any records of this treatment.  In one section of the report, the examiner diagnosed bronchitis due to chemicals, gasses, fumes, and vapors without further explanation of those causes.  The Veteran worked as a financial advisor.  

The Veteran stated that during flare ups, his respiratory condition impacted his ability to work.  The Board notes that the Veteran is competent to testify to the persistence of lay observable symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Based on the Veteran's statements, the examiner concluded later in the report that the Veteran had bronchitis due to a CPAP machine that the Veteran uses for his service-connected OSA.

The Board finds the April 2017 VA medical opinion to be inadequate for adjudication purposes.  An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion.  See Stefl v. Nicholson, 21 Vet. App.120, 124-25 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App.295 (2008).

In this case, the examiner diagnosed the Veteran with bronchitis; however the examiner did not provide a rationale for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App.295 (2008); see also Stefl v. Nicholson, 21 Vet. App.120, 124 (2007).  The examiner simply restated the PFT examiner's findings.  The PFT examiner noted that, among other things, the Veteran put forth variable efforts, so the "results of the test should be interpreted with caution."  As the February 2017 VA's examiner's opinion does not provide a rationale for the conclusion, the Board finds the opinion inadequate.  

Thus, the Board adopts the February 2017 VA examiner's opinion.  See Owens v. Brown, 7 Vet. App.429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App.467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches"). But a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

Based on the competent and credible lay and medical evidence of record, the preponderance of the evidence is against a finding that the Veteran has a chronic respiratory disability, whether diagnosed as URI or bronchitis.  To the extent that he displayed current manifestations such as shortness of breath, allergic reactions, or shortcomings in the performance of PFTs and treatment with antibiotic medication do represent a current chronic bronchitis disability, these manifestations and the disease were not incurred in service, arose after service, and are not attributable to any aspect of active duty service.  The Board places greatest probative weight on the very limited episodes of URI noted in service.  The Veteran denied any chronic symptoms on several occasions in a post-deployment questionnaire and during physical examinations.  No respiratory abnormalities or dysfunction was noted in the June 2010 VA examination.  The Board also places probative weight on the observations and conclusions of the February 2017 VA examiner and much less weight on the diagnosis offered in April 2017 as the examiner advised caution in assessing the results of the PFT.  
  
Based on the competent and credible lay and medical evidence of record, the preponderance of the evidence is against a finding that the Veteran's bronchitis is secondary to his service connected OSA. Other than causing a dry mouth and throat, any respiratory infection caused by the CPAP machine would have been brought to the attention of the prescribing clinicians and disinfected or modified to prevent recurrence.  Although the Veteran now sincerely believes that the onset of his respiratory discomfort was concurrent with the use of the machine, a determination that the machine causes biological respiratory infections requires medical investigation and corrective action.  The Board places very low weight on the April 2017 examiner's findings in support of this theory because they are not supported by any rationale or medical investigation, and if established would have led to immediate corrective action such as disinfection of the CPAP equipment or change in the nature of treatment for OSA. 

The Board considered whether service connection may be granted for a disability due to a qualifying multisymptom or undiagnosed illness of a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. 3.317 (2016).  In this case, the Veteran denied any exposure to environmental hazards in his 2003 Navy post-deployment questionnaire.  His symptoms during and after service prior to 2017 were either attributable to acute infections before and well after that service, or most recently possibly diagnosed as bronchitis.  However, this diagnosis was note well supported with pathology and inconsistently attributed by the examiner in one part of the report to unspecified chemicals, gasses, fumes and vapors which the Veteran reportedly had no such exposure in service.  In another part of the report, the examiner attributed the bronchitis to CPAP use.  At no time did the Veteran or any examiner attribute the respiratory symptoms to Navy service in Southwest Asia in 2002-03.  Therefore, the provisions for presumptive service connection based on this service is not applicable.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App.49 (1990).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for an upper respiratory infection is denied.



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




